Heretofore this cause was affirmed, there being no statement of facts nor bills of exception filed herein, nor brief for appellant. The appellant files an affidavit in his motion for rehearing stating, among other things, that he thought his appeal was being prepared by his attorney. Nowhere therein does he state that he had applied for a statement of facts, made arrangements therefor, or filed an affidavit relative thereto as provided by statute. We see nothing in his motion nor affidavit that would call upon this court to grant this motion. It is, therefore, overruled.
Overruled.